Citation Nr: 1224893	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities, as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In February 2010, the RO granted service connection to PTSD and assigned a 50 percent initial rating.  The Veteran submitted a Notice of Disagreement (NOD) with this initial rating in April 2010, but a Statement of the Case (SOC) does not appear to have been furnished to the Veteran.  Therefore, the Board must remand the matter for proper development and adjudication, to include issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for increased rating for the service-connected PTSD is being remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The currently demonstrated neuropathy involving the lower extremities is shown as likely as not to be due to service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Extending the benefit of the doubt in favor of the Veteran, his disability manifested by neuropathy of the lower extremities is proximately due to or the result of the service-connected type II diabetes mellitus. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all five elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

In June 2008, the RO provided VCAA notice with respect to his claim for service connection for type II diabetes mellitus and peripheral neuropathies of the lower extremities due to Agent Orange exposure.

The June 2008 VCAA letter informed the Veteran of what evidence was required to substantiate his claim for service connection for peripheral neuropathy.  This letter also informed the Veteran of his VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the June 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.   


Analysis

The Veteran contends that his currently diagnosed peripheral neuropathy was caused or aggravated by service-connected type II diabetes mellitus.  He has not contended that peripheral neuropathy began during service.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

During the Veteran's initial evaluation for treatment at a VA clinic in November 2007, a primary care physician diagnosed him with "diabetes poorly controlled with diabetic neuropathy."

In December 2007, a VA treating clinician assessed the Veteran to have insulin dependent diabetes mellitus neuropathy. 

In a September 2008 rating decision, the RO granted service connection for type II diabetes mellitus, evaluated at 20 percent, effective April 2008.  In the same rating decision, the RO denied service connection for peripheral neuropathy for left lower extremity and right lower extremity.

The examiner in an October 2008 VA examination indicated that peripheral neuropathy symptoms preceded the Veteran's diagnosis of diabetes mellitus and that, therefore, it would be speculative for him to link peripheral neuropathy with service-connected type II diabetes mellitus.  

The October 2008 VA examiner was unable to rule out peripheral neuropathy as the result of service-connected type II diabetes mellitus.  He further reported, "however, the Veteran claim[ed] he received no healthcare for a period of approximately 4 years after retirement (early 2000s) during which time, it [was] possible he suffered from hyperglycemia/insulin resistance and frank DM without knowing it, therefore I would be resorting to mere speculation to opine otherwise."

In a June 2009 Substantive Appeal, the Veteran disputed the October 2008 VA examiner's opinion that peripheral neuropathy symptoms preceded the occurrence of type II diabetes mellitus.  He reported having a four year lapse in medical care when his type II diabetes mellitus went undiagnosed because of the lack of medical attention.

To the extent that the Veteran's lay assertion are not refuted by the medical opinion, the evidence is found to be in relative equipoise in showing that the peripheral neuropathy as likely as not is due to the service-connected type II diabetes mellitus.

In this regard, the November 2007 and December 2007 VA treating clinicians, one a primary care physician and one a VA podiatrist, provided a nexus linking the Veteran's neuropathy of the lower extremities to his type II diabetes mellitus.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the peripheral neuropathy as secondary to service-connected type II diabetes mellitus is warranted.  


ORDER

Service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected type II diabetes mellitus, is granted.


REMAND

As discussed, the Board is obligated to remand the claim for an increased rating for the service-connected PTSD for proper development and adjudication, to include issuance of a SOC.  The RO assigned an initial rating in February 2010.  The Veteran submitted a NOD in April 2010 and no SOC is in the record.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

After completing any indicated development, the RO should review the claim for an increased initial rating for the service-connected PTSD in light of the NOD submitted by the Veteran in April 2010 and issue a fully responsive Statement of the Case to the Veteran and his accredited representative.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Only if the Veteran files a timely Substantive Appeal is this matter to be returned to the Board for the purpose of appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


